Case 5:19-cr-50156-LRR Document 108 Filed 10/15/20 Page 1 of 2 PageID #: 1518




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH DAKOTA
                           WESTERN DIVISION

 UNITED STATES OF AMERICA,
              Plaintiff,                             No. 19-CR-50156-LRR
 vs.                                           ORDER CONTINUING TRIAL

 HOLLI LUNDAHL,
              Defendant.
                               ____________________


       The matter before the court is Defendant Holli Lundahl’s pro se Motion to
Continue Trial (“Motion”) (docket no. 104), which Defendant filed on October 7, 2020.
       “District courts are afforded broad discretion when ruling on requests for
continuances, but continuances generally are not favored and should be granted only
when the party requesting one has shown a compelling reason.” United States v. Jirak,
728 F.3d 806, 815 (8th Cir. 2013) (alteration and internal quotation marks omitted)
(quoting United States v. Cotroneo, 89 F.3d 510, 514 (8th Cir. 1996)). “In determining
whether to grant a continuance, the trial judge must balance the asserted need for the
continuance against the hardship of the resulting delay, and should also consider the
complexity of the case, the diligence of the party requesting a continuance, and the
conduct of the opposing party.” United States v. Farlee, 757 F.3d 810, 821 (8th Cir.
2014), cert. denied, 135 S. Ct. 504 (2014) (citing United States v. Coronel-Quintana,
752 F.2d 1284, 1287-88 (8th Cir. 1985)). When balancing the foregoing factors, the
court may also consider: “whether a delay will seriously disadvantage either party,”
potential prejudice to the defendant and how the continuance weighs against the
defendant’s interest in a speedy trial.   See Speedy Trial Act of 1974, 18 U.S.C.
§ 3161(h)(1)-(h)(7) (stating when a continuance is “excludable” from the time allotted
Case 5:19-cr-50156-LRR Document 108 Filed 10/15/20 Page 2 of 2 PageID #: 1519




for a speedy trial); see also United States v. Roberts, 787 F.3d 1204, 1212 (8th Cir.
2015); United States v. Dunn, 723 F.3d 919, 928 (8th Cir. 2013); United States v. Moe,
536 F.3d 825, 831 (8th Cir. 2008). “Because this balancing requires familiarity with
the parties and particular circumstances of the case, the trial court retains broad discretion
to grant a continuance.” Farlee, 757 F.3d at 821 (citing Morris v. Slappy, 461 U.S. 1,
11 (1983)).
       In the instant case, the court finds that the reasons advanced by Defendant for the
continuance serve the ends of justice and outweigh the interests of the public and
Defendant’s right to a speedy trial.   See 18 U.S.C. § 3161(h)(7)(A).       Accordingly, for
good cause shown, the Motion is GRANTED.             The trial scheduled for November 2,
2020, is hereby continued to commence beginning on Monday, March 22, 2021 at
8:30 a.m. (MST).      Further, for the reasons set forth above, the time from the date of
the motion to the time of trial is excluded for purposes of the Speedy Trial Act.         Id.
Additionally, the court DIRECTS the parties to confer on deadlines and a date for the
Final Pretrial Conference and advise the court accordingly by not later than Monday,
November 2, 2020.
       IT IS SO ORDERED.
       DATED this 15th day of October, 2020.




                                              2
